                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4      DOLBY LABORATORIES LICENSING                      CASE NO. 18-cv-01553-YGR
                                          CORPORATION, ET AL.,
                                   5
                                                        Plaintiffs,                         SEALING ORDER RE ORDER ON CROSS-
                                   6                                                        MOTIONS FOR PARTIAL SUMMARY
                                                  vs.                                       JUDGMENT
                                   7
                                          ADOBE INC.,
                                   8
                                                        Defendant.
                                   9
                                          AND COUNTERCLAIMS.
                                  10

                                  11
                                              The Court’s Order Granting in Part and Denying in Part Dolby’s Motion of Summary
                                  12
                                       Judgment and Denying Adobe’s Motion for Summary Judgment is attached hereto, temporarily
Northern District of California
 United States District Court




                                  13
                                       under seal, as Exhibit A. The Court has issued this order temporarily sealing Exhibit A to notify
                                  14
                                       the parties of the Court’s intent to file Exhibit A on the docket on November 13, 2019. As
                                  15
                                       discussed with the parties, the requests to seal filed with respect to the summary judgment motions
                                  16
                                       (Dkt. Nos. 153, 174) were overbroad and many requests were not justified. The Court awaits a
                                  17
                                       revised submission on sealing issues from the parties. The content of Exhibit A itself is narrow
                                  18
                                       and sealing is not warranted. However, out of an abundance of caution, the Court will allow time
                                  19
                                       in the event any party contends otherwise. Any request for sealing should be specific and
                                  20
                                       supported with more than generalities. Further, any request must be filed by no later than 9:00
                                  21
                                       a.m. on November 12, 2019. As the Court is mailing this order and exhibit to the parties, the
                                  22
                                       parties may jointly send the Court a single email to Chambers (ygrchambers@cand.uscourts.gov)
                                  23
                                       requesting a courtesy copy to be delivered electronically to one attorney for each party.
                                  24
                                              IT IS SO ORDERED.
                                  25

                                  26
                                       Dated: November 6, 2019
                                  27                                                            YVONNE GONZALEZ ROGERS
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  28
